Securities Act File No.033-20309 Investment Company Act File No.811-05476 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.42 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.42 x LORD ABBETT GLOBAL FUND, INC. (Exact Name of Registrant as Specified in Charter) 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code: (800) 201-6984 Thomas R. Phillips, Esq. Vice President and Assistant Secretary 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on May 1, 2013 pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) x on May 1, 2013 pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell nor does it seek an offer to buy these securities in any state where the offer or sale is not permitted. **Graphic** Lord Abbett Global Fund P R O S P E C T U S [May 1, 2013] **Graphic** LORD ABBETT CLASS TICKER CLASS TICKER EMERGING MARKETS A [TBD] I [TBD] LOCAL BOND FUND C [TBD] R2 [TBD] F [TBD] R3 [TBD] The Securities and Exchange Commission has not approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. INVESTMENT PRODUCTS: NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE TABLE OF CONTENTS WHAT YOU Investment Objective 2 SHOULD KNOW Fees and Expenses 2 ABOUT Principal Investment Strategies 3 THE FUND Principal Risks 4 Performance 6 Management 6 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 MORE Investment Objective 6 INFORMATION Principal Investment Strategies 6 ABOUT Principal Risks 9 THE FUND Disclosure of Portfolio Holdings 12 Management and Organization of the Fund 12 INFORMATION Choosing a Share Class 13 FOR MANAGING Sales Charges 17 YOUR FUND Sales Charge Reductions and Waivers 17 ACCOUNT Financial Intermediary Compensation 19 Purchases 22 Exchanges 23 Redemptions 23 Account Services and Policies 24 Distributions and Taxes 28 FINANCIAL Financial Highlights 30 INFORMATION EMERGING MARKETS LOCAL BOND FUND I NVESTMENT OBJECTIVE The Funds investment objective is total return. F EES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $[100,000] in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page [17] of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A C F, I, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) [2.25]% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A C F I R2 R3 Management Fees [0.70]% [0.70]% [0.70]% [0.70]% [0.70]% [0.70]% Distribution and Service (12b-1) Fees [0.20]% [1.00]%
